Citation Nr: 1712788	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  00-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for a respiratory disorder.

3.  Whether there was clear and unmistakable error (CUE) in a November 1999 rating decision that denied entitlement to a temporary total evaluation and to an evaluation higher than 30 percent for service connected Crohn's disease with duodenitis post-operative terminal ileum and small bowel/sigmoid fistula resection.

4.  Whether there was CUE in a March 1996 rating decision that denied entitlement to an evaluation higher than 30 percent for service-connected Crohn's disease.

5.  Entitlement to an effective date prior to May 24, 2012 for the grant of service connection for an 11 inch painful abdominal scar, to include as due to CUE in the March 1996 rating decision.

6.  Entitlement to an effective date prior to September 18, 2003 for the grant of service connection for abdominal scar status post resection of small intestine, to include as due to CUE in the March 1996 rating decision.

7.  Entitlement to an initial evaluation higher than 10 percent for service-connected 11 inch painful abdominal scar.

8.  Entitlement to a compensable evaluation for abdominal scar status post resection of small intestine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1985 until August 1987.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2016, the Board remanded this matter to schedule the Veteran for a hearing before a Member of the Board at the Columbia RO.  In August 2016, the Veteran presented hearing testimony before the undersigned Veterans Law Judge per the June 2016 remand.  A transcript of that proceeding has been associated with the claims folder, and the matter has been returned to the Board for additional appellate review.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records and other documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The issues of entitlement to increased evaluations for service-connected 11 inch painful abdominal scar and abdominal scar status post resection of small intestine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2001, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran stating that he desired to withdraw his substantive appeal on the issue of entitlement to service connection for hair loss.

2.  In July 2001, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran stating that he desired to withdraw his substantive appeal on the issue of entitlement to service connection for a respiratory disorder.

3.  In May 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran indicating his desire to withdraw his substantive appeal on the issue of whether there was CUE in the November 1999 rating decision.

4.  In a final March 1996 rating decision, the RO denied entitlement to an evaluation higher than 30 percent for service connected Crohn's disease.

5.  The Veteran has not identified an error of fact or law in the March 1996 rating decision that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.

6.  The Veteran's informal claim for service connection for scars as residuals of surgery for Crohn's disease was received by VA on January 8, 1999. 


CONCLUSION OF LAW

1.  The criteria for the withdrawal of the substantive appeal on the issue of entitlement to service connection for hair loss are met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

2.  The criteria for the withdrawal of the substantive appeal on the issue of entitlement to service connection for a respiratory disorder are met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

3.  The criteria for the withdrawal of a substantive appeal on the issue of whether a November 1999 rating decision was clearly and unmistakably erroneous are met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).

4.  Clear and unmistakable error is not shown in the March 1996 rating decision denying entitlement to an evaluation higher than 30 percent for Crohn's disease with ileocolic fistula.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016).

5.  The criteria for an effective date of January 8, 1999, but no earlier, for the grant of service connection for 11 inch painful abdominal scar are met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

6.  The criteria for an effective date of January 8, 1999, but no earlier, for the grant of service connection for abdominal scar status post resection of small intestine are met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a Substantive Appeal

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  

A November 1999 rating decision denied entitlement to service connection for a respiratory disorder and hair loss.  The Veteran filed a timely NOD as to the denial of those claims in January 2000, and filed a timely substantive appeal in February 2000.   

The June 2013 rating decision found that there was no CUE in the November 1999 rating decision that denied entitlement to an evaluation in excess of 30 percent for Crohn's disease with duodenitis post-operative terminal ileum and small bowel/sigmoid fistula resection.  The Veteran filed a timely NOD in July 2013, and perfected his appeal in April 2015.  

A review of the record shows that in a written statement received in July 2001, the Veteran informed the Board that he wished to withdraw the issues of entitlement to service connection for hair loss and a respiratory disorder.  There has not yet been a Board decision dismissing these issues.  In a May 2016 statement, styled as a VA-9 following an April 2016 supplemental statement of the case (SSOC) addressing the merits on the issues of CUE in both the March 1996 and November 1999 rating decisions, the Veteran stated that he only wanted to appeal the issue of CUE in the March 1996 rating decision.  Having met the requirements of 38 C.F.R. § 20.204 (2016), the Veteran has withdrawn his substantive appeal with respect to the issues of whether the November 1999 rating decision was clearly and unmistakably erroneous, entitlement to service connection for hair loss, and entitlement to service connection for a respiratory disorder.  Accordingly, the Board does not have jurisdiction to decide the appeal for those benefits.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Veteran is challenging the underlying effective date assigned for the grant of service connection for two scars.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

With regard to the Veteran's claim of entitlement to an earlier effective date based on CUE, VA's duties to assist and notify are not applicable to CUE motions.  CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a claimant, as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165  (2001).

The Veteran was provided with an opportunity to set forth his contentions during the hearing before a VLJ.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At this Board hearing, the VLJ outlined the issues on appeal and the Veteran indicated that they did not have any additional evidence or testimony to present.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claims.

The Board also finds compliance with the Board's prior remand directives.  This case was remanded by the Board in June 2016 with instructions to schedule the Veteran for a Ravel Board hearing before a VLJ at the RO, which was completed in August 2016.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Clear and Unmistakable Error

The Veteran has asserted that a March 1996 rating decision was clearly and unmistakably erroneous because VA failed to consider relevant VA treatment records when evaluating the severity of the Veteran's then service-connected Crohn's disease, failed to assign a separate rating for an identified intestinal fistula, and failed to otherwise properly rate other residuals of his service-connected Crohn's disease.  

An unappealed rating decision is final and may not be revised unless CUE is found, and then the decision will be reversed and has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.105 (a) (2016).  CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that when later reviewed compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  CUE is only established when the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts   were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

Non-VA evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  There is an exception to this rule, however.  In Bell v. Derwinski, 2 Vet. App. 611 (1992) the Court held that certain VA evidence is constructively before adjudicators.  See Bell, 2 Vet. App. at 613 (where documents are in VA control and could reasonably be expected to be a part of the record, such documents are, in the contemplation of law, before VA and should be included in the record).  Thus, as to all VA adjudications entered on or after July 21, 1992, the evidence of record includes VA medical records which are deemed to be constructively before the adjudicator.  In this case, the relevant medical records that the Veteran claims the RO failed to consider were from a VA medical facility and therefore in the constructive possession of VA.

At the time of the March 1996 rating decision, the Veteran's service-connected Crohn's disease was rated under 38 C.F.R. § 4.114 Diagnostic Code (DC) 7323 (1995) for ulcerative colitis.  That DC provided for a 30 percent evaluation when ulcerative colitis was moderately severe with frequent exacerbations.  A 60 percent evaluation was warranted for severe ulcerative colitis, with numerous attacks a year, malnutrition, and with health only fair during remissions.  A 100 percent evaluation was warranted for pronounced ulcerative colitis that resulted in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  

Under DC 7328 for resection of the small intestine, a 20 percent evaluation was warranted for being symptomatic with diarrhea, anemia, and inability to gain weight.  A 40 percent evaluation is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent evaluation is warranted for marked interference with absorption and nutrition, manifested by severe impairment of heath objectively supported by examination findings including material weight loss.

Under DC 7329 for resection of the large intestine, a 10 percent evaluation is warranted for slight symptoms.  A 20 percent evaluation was warranted for moderate symptoms, and a 40 percent evaluation was warranted for severe symptoms objectively supported by examination findings.

Under DC 7330 for a fistula of the intestine, a 30 percent rating was warranted for slight fecal discharge.  A 60 percent rating was warranted for constant or frequent fecal discharge.  A 100 percent rating was warranted for copious and frequent fecal discharge.

Under the schedule for rating disabilities of the digestive system, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  See 38 C.F.R. § 4.114.  Rather, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  Id.

The Board notes the relevant review period is what records were available at the time of the March 21, 1996 rating decision, therefore any records subsequent to March 21, 1996 are not addressed in this analysis, to include a March 28, 1996 VA treatment record identified by the Veteran.  Also, the Veteran's claim for increase was received by VA on December 14, 1995.  The most relevant time period for assessing the severity of the Veteran's Crohn's disease for rating purposes is from one year prior to the date of the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the Board has reviewed all medical evidence of record, this analysis will focus on evidence from December 1994 onward.  

Durham VAMC records show that in January 1995 the Veteran complained of watery diarrhea 3 to 4 times per day with 5 bowel movements per day.  He also complained of sharp pain until he felt a release of pressure with watery bowel sounds that was not followed by a bowel movement or passing gas.  He reported that he occasionally passed stool when thinking he only needed to pass gas.  He had gained 20 pounds over the past year.  

In April 1995, the Veteran complained of dull, burning epigastric pain and a bloated feeling at night.  He reported 4 to 5 bowel movements a day with mucus and occasional blood.  Physical examination showed the Veteran's abdomen to be mildly obese with positive bowel sounds, non-tender, and non-distended.  

In July 1995 the Veteran was shown to have an ileocolic fistula and had been scheduled for surgery in June 1995, but he was unable to undergo surgery at that time.  He complained of cramping pain in the right mid abdomen, and watery bowel movements.  It was noted that a fistula had been discovered on a colonoscopy.  Upon exam, the Veteran's abdomen was mildly obese, non-distended, with bowel sounds.  There was tenderness at the left lower quadrant upon deep palpation.  The Veteran was assessed as having Crohn's disease with an ileocolic fistula and history of polyp.  

In September 1995, the Veteran presented for an evaluation of an intestinal fistula at the terminal ileum to the sigmoid colon.  It was noted that was no change in the Veteran's hiatal hernia and reflux.  Physical examination showed the Veteran to be mildly obese.  His abdomen produced bowel sounds, was soft, and there was mild tenderness in multiple areas.  The Veteran was assessed as having Crohn's with an ileocolic fistula.  Another September 1995 progress note reported the Veteran's weight was stable and he was having 5 to 7 bowel movements per day.  September 1885 barium swallow test results shows a 3 centimeter ileo-sigmoid fistula, an inflammatory polyp, and persistent hiatal hernia and reflux.

In December 1995, it was noted that the Veteran had Crohn's disease and a longstanding ileo-sigmoid colon fistula with 5 to 10 bowel movements per day.  The Veteran's fistula was enlarged as of October 1995.  Physical examination showed the Veteran to be mildly obese.  His abdomen had no scars, and was non-tender and non-distended.  Surgery was recommended, but the Veteran did not want surgery at that time.

On December 14, 1995 VA received from the Veteran a claim for a higher evaluation for his service-connected ulceral colitis disease.  He stated "please refer to the VAMC Durham N.C. for year 1995."  

February 1996 treatment records show that the Veteran was experiencing 5 to 7 bowel movements per day that were mixed watery and firm.  He reported occasional blood on the tissue, with some pain in the left and periumbilical region.  He reported his energy level was "a little low."  The Veteran's weight was 190 pounds.  The impression was Crohn's disease with enlarging fistula and large polyp at the fistula.

February 1996 VA surgery records note that the Veteran was hospitalized from February 20, 1996 to February 27, 1996 for fistula resection, ileosigectomy, and sigmoid oversewing.  It was noted that the Veteran had been experiencing 5 to 10 bowel movements a day with mucous and occasional blood in the stool prior to presenting for surgery.  Regarding the hospital course, it was noted that the Veteran had undergone surgery to correct a fistula, and had done well.  On day 5 he tolerated a regular diet, and was being discharged in stable condition.  It was noted he was able to work, and participate in activities as tolerated.  Physical examination on discharge showed the abdomen to be soft and non-tender with positive bowel movements.  

A February 1996 pathology report noted a diagnosis of excision of terminal ileum, ascending colon and small segment of sigmoid colon, and changes consisted with diverticulosis with focal acute diverticulitis and associated adhesions.

The March 1996 rating decision confirmed and continued the 30 percent evaluation assigned for the Veteran's service-connected Crohn's disease now with ileocolic fistula.  The RO noted that surgery had been recommended to correct the ileocolic fistula but the Veteran had declined that surgery in December 1995.  It was further reported that in September 1995 the Veteran's weight was stable and he was having 5 to 7 bowel movements per day, and in December 1995 there was no tenderness or distension of the abdomen.  The RO concluded that a higher evaluation was not warranted without evidence of numerous attacks a year with malnutrition, and health only fair during remissions.  The RO specifically noted that it considered VA medical treatment records from January 1995 until December 1995.  

In November 2003, the Veteran wrote that there was CUE in the March 1996 rating decision for failure to properly rate his service-connected Crohn's disease and residuals.  At a January 2006 hearing, the Veteran explained that the CUE in the March 1996 decision was failure to assign a 60 percent evaluation for service-connected Crohn's disease. 

In a March 2007 statement, the Veteran explained that the CUE in the March 1996 decision was failure to appropriately rate the separate conditions associated with the Veteran's Crohn's disease.  In combination with other gastrointestinal disabilities stemming from his service-connected Crohn's disease, the Veteran claimed that he should have been entitled to at least a 60 percent disability rating had his December 1995 claim been properly adjudicated.  The Veteran then outlined 8 specific ways that he was improperly rated, or could be rated higher.  First, the Veteran claimed that the RO improperly rated Crohn's disease and residuals as single disability.  Second, the Veteran said the RO failed to properly consider evidence from February 1988 until January 1995 to better assess the totality of the Veteran's gastrointestinal disabilities.  Third, the Veteran stated the RO failed to properly consider the additional gastrointestinal disorders he developed during this time as a result of his Crohn's disease (essentially a reiteration of his first point).  He stated that the additional disability had resulted in 90 percent of the Veteran's food and fluids bypassing his colon and dumping as fecal waste.  Fourth, the RO failed to properly consider the medical records regarding the Veteran's February 1996 surgery.  Fifth, the Veteran reported that the RO failed to give the Veteran a higher rating under any of the following diagnostic codes at 38 C.F.R. § 4.114: DC 7305, 7323, 7328, 7329, or 7330.  The Veteran's sixth argument restated the fifth.  Seventh, the Veteran stated that the RO committed CUE by failing to properly consider his overall disability picture in assigning an evaluation for all gastrointestinal disabilities.  Eighth, the Veteran essentially stated that the RO failed to consider the severity of an abdominal scar with numbness.  In sum, the Veteran stated that he should have been granted an overall rating of 60 percent for his overall gastrointestinal disability since the date of his December 1995 claim.  

In a September 2011 statement, the Veteran argued that the CUE in the March 1996 rating decision involved the RO's failure to rate the Veteran's intestinal fistula as a separate disability instead of combining it with service-connected Crohn's disease for rating purposes.  The Veteran reported that the RO could have used DC 7328 or DC 7329 to rate the intestinal fistula at 60 percent as the predominant disability for the period of December 14, 1994 through February 28, 1996.  The Veteran also asserted that he should have been granted a separate 20 percent rating for his 11 inch abdominal scar effective February 28, 1996.  The Veteran also argued that the RO committed CUE when it failed to review evidence of convalescent care following the February 1996 surgery.  Specifically, the Veteran stated that his 11 inch scar reopened and required re-suture.  

In a December 2015 statement, the Veteran wrote that his intestinal fistula warranted a separate 100 percent evaluation from December 12, 1994 until February 28, 1996 as it resulted in a severe impairment of health.  

The Veteran has reported that the RO committed CUE in failing to consider VA treatment records from February 1988 until January 1995 to better assess the totality of the Veteran's gastrointestinal disabilities.  In this regard, the Board again notes that the most relevant records for consideration at the time of the March 1996 rating decision were those dated from one year prior to the date of the Veteran's claim for increase received by VA on December 14, 1995.  Also, the RO did note that it considered the Veteran's most recent 1992 VA examination and concluded that the Veteran's Crohn's disease had improved since he was last examined.  The allegation that the RO failed to consider these records prior to January 1995 must fail, and there is nothing to indicate that the RO did not have the accurate facts before them.  The RO's indication of specific review of the most probative records related to the Veteran's 1995 increased rating claim does not necessarily mean that other records were not considered.  The RO had opportunity to review those prior records as noted in rating decisions dated January 1988, March 1989, and October 1992 that similarly addressed the evaluation assigned to the Veteran's Crohn's disease.  In sum, to the extent that the Veteran is asserting that the RO failed to afford adequate weight to medical records prior to January 1995, that constitutes a disagreement so to how facts were weighed or evaluated that cannot constitute a valid CUE claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Veteran properly noted that the March 1996 rating decision did not consider all available VA treatment records from January 1995 through March 21, 1996 when the decision was issued.  However, the Veteran has not shown that the error would have manifestly changed the outcome of the March 1996 decision.  The February 1996 VA treatment records that were not considered by the RO did not show evidence of symptomatology worse than what was reported in the VA treatment records from January 1995 through December 1995.  Considering all evidence from January 1995 through the date of the rating decision, at worst the Veteran's Crohn's disease with ileocolic fistula and eventual resection caused the Veteran to experience 5 to 10 bowel movements per day with occasional mucous and bloody stool, his energy level was a "little low," and he experienced some abdominal pain.  During the period from January 1995 to December 1995, the Veteran experienced those same symptoms.  See January 1995 VA treatment record showing 5 -7 bowel movements per day and 3 to 4 episodes of watery diarrhea per day; see April 1995 VA treatment record (occasional blood and mucous in stool); see September 1995 VA treatment record (abdominal tenderness with 5 to 7 bowel movements per day).    Thus, it cannot be said that the consideration of additional records showing the same level of symptomatology would have let to manifestly different results, and the Veteran's allegation of CUE in the failure to properly consider VA treatment records through March 21, 1996 must fail.  

In a similar vein, the evidence from December 14, 1994 through March 21, 1996 did not indicate that the Veteran had any weight loss as a result of his Crohn's disease with ileocolic fistula that is required for an evaluation higher than 30 percent under DC 7328.  Instead, treatment records from that period consistently showed the Veteran to be mildly obese without weight loss.  Therefore the Veteran has not demonstrated CUE in the failure to assign a higher disability evaluation under DC 7328.  Similarly, to warrant an evaluation higher than 30 percent under DC 7329, resection of the large intestine must produce severe symptoms objectively supported by examination findings.  The Veteran's symptoms were assessed as moderately severe in the March 1996 rating decision under DC 7323, and the challenge to that assessment that does not constitute a valid claim for CUE as it pertains to how evidence was weighed or evaluated.  For the same reason, the Veteran has also failed to demonstrate CUE in the failure to assign a higher percent evaluation under DC 7323 for ulcerative colitis.

To the extent the Veteran has asserted that the RO committed CUE by failing to consider whether the Veteran was entitled to a higher evaluation under 38 C.F.R. § 4.114 DC 7305 for a duodenal ulcer to reflect his symptoms from gastroesophageal reflux disease (GERD) with hiatal hernia, at the time the Veteran was not service connected for a duodenal ulcer, GERD, or hiatal hernia and had not yet filed a claim for a those conditions.  The Veteran first filed his claim for service connection for acid reflux with hiatal hernia in April 1999, and that claim was granted in a March 2001 rating decision.  As there was nothing that could clearly and undebatably constitute a claim for secondary service-connection for those conditions at the time of the March 1996 rating decision that would warrant revision of the decision based on CUE for failure to rate those conditions separately under DC 7305.  Additionally, the evidence did not demonstrate that GERD was part and parcel of the service-connected disability at that time.

The Veteran has also properly noted that under 38 C.F.R. § 4.114, DC 7330 for fistula of the intestine is not listed as one of the diagnostic codes that cannot be combined with DC 7323, 7328, or 7329.  Nevertheless, the fundamental prohibition against pyramiding remains whereby the evaluation of the same manifestation under different diagnosis is to be avoided.  See 38 C.F.R. § 4.14 (1995).  Under DC 7330 for intestinal fistula, evaluations are warranted based on the frequency of fecal discharge.  The March 1996 rating decision rated the Veteran's Crohn's disease with ileocolic fistula under DC 7323 for moderately severe ulcerative colitis with frequent exacerbations.  While the term "frequent exacerbations" is not defined in the rating schedule, the RO noted the frequency of the Veteran's bowel movements when determining the severity and frequency of the Veteran's Crohn's disease exacerbations.  Accordingly, any additional compensation for frequency of fecal discharge would be prohibited under 38 C.F.R. § 4.14 (1995).  Thus, there was no CUE in the failure of the RO to assign a separate evaluation under DC 7330.

To the extent the Veteran has asserted that the failure to rate his abdominal scar constituted CUE, none of the VA treatment records prior to the March 21, 1996 rating decision documented any scars that would be compensable.  A March 28, 1996 VA treatment record noted that the Veteran's wound was well-healed; however this was dated after the March 21, 1996 rating decision.  That record also noted that the Veteran had complained of having sutures removed at VA Ashville.  VA Asheville records from March 1996 only show an abdominal radiographic report from March 7, 1996 significant for nonspecific gas patterns.  The report also noted an anastamotic staple line in the right abdomen, which appears to refer to an internal feature rather than an external scar.  Without medical findings related to scarring from the surgery, there can be no CUE in the RO's failure to assign a separate evaluation for scarring as of the date of the Veteran's February 21, 1996 surgery.

The Veteran has further asserted that the RO committed CUE in the March 1996 rating decision by failure to grant a convalescent rating under 38 C.F.R. § 4.30 (1995) for surgery necessitating at least one month of convalescence or surgery with severe postoperative residuals such as incompletely healed surgical wounds.  Specifically, he states that his wound reopened requiring re-suture.  After review of the medical records, there are no VA treatment records or other evidence indicated that the Veteran had one month of convalescence or had severe post-operative residuals prior to March 21, 1996.  While the Board makes no finding as to the credibility of the Veteran's statements, the evidence of record at that time did not show such residuals therefore the March 21, 1996 rating decision.  Instead, the evidence of record shows that the Veteran was discharged on February 27, 1996 in stable condition.  The next available record is from March 28, 1996, after the March 21, 1996 rating decision.  There can be no CUE in the failure to assign a convalescent rating as there was no evidence demonstrating the Veteran was entitled to such a rating at the time of the March 21, 1996 rating decision. 

In sum, the Veteran has not identified an error of fact or law in the March 1996 rating decision that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made, and his claim of CUE in that decision is denied.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400

Earlier Effective Dates

The Veteran is seeking an effective date of February 28, 1996 or March 28, 1996 for the grant of service connection for a painful abdominal scar measuring 11 inches and abdominal scar status post resection of the small intestine measuring 3 centimeters.  The Veteran asserts that the effective date should either be the date of his surgery, or the date that the medical records first show evidence of abdominal scarring.  

Upon review of the medical records the correct date of the Veteran's surgery was February 21, 1996.  In a March 28, 1996 VA record it was reported that the Veteran's wound was well-healed.  

On January 8, 1999 VA received the Veteran's claim for increase for his service-connected Crohn's disease.  He noted that he had surgery for his Crohn's disease at the Durham VA Medical Center.  

At an April 7, 1999 VA examination it was noted that the Veteran had a well-healed 30 centimeter median scar with minimal tenderness to deep palpation.  In correspondence received by VA on April 12, 1999, the Veteran reported that he was having abdominal pain in the center of his scar from his surgery.  On September 18, 2003, VA received a claim from the Veteran stating that he would like to amend his April 1999 claim to include a claim for an abdominal scar over 10 inches in length.

The Veteran underwent a VA scars examination on May 24, 2012.  The examiner at first reported the Veteran had a post large and small bowel resection scar.  The examiner then checked a box indicating the Veteran had two painful scars.  Upon physical examination, the examiner noted one linear scar measuring 30 centimeters.  

The June 2013 rating decision granted entitlement to service connection for a painful abdominal scar on the anterior trunk with an evaluation of 10 percent effective May 24, 2012; the date of the May 2012 VA examination.  The Board notes that the physical description of this scar closely aligns with the linear, midline 30 centimeter (approximately 12 inches) abdominal scar mentioned throughout the Veteran's treatment records since 1998.  Service connection was also granted for abdominal scar, status post resection of the small intestine with a noncompensable evaluation effective September 18, 2003, the date of the Veteran's informal claim for service connection for a scar.  The Board notes that the June 2013 rating decision characterized the abdominal scar status post resection of the small intestine as a superficial, linear scar measuring 3 centimeters and also located on the anterior trunk.  At the August 2016 Board hearing, the Veteran testified that his small intestine scar was an internal scar of the intestines at the point of resection.  The Board acknowledges the confusion surrounding the nature of the Veteran's abdominal scar status post resection; however, the Board will utilize the RO's characterization of the scar in the June 2013 rating decision for purposes of this analysis.  Also, the exact nature of that scar does not impact the outcome of the Board's decision on the effective date claim.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  
With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

With regard to the date of claim, prior to March 24, 2015 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  

The presence of the medical evidence alone does not establish an intent on the part of the veteran to file a claim for benefits, and medical evidence alone cannot be an informal claim.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Rather, there must be an indication of intent to seek benefits for the identified disorder.  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (emphasis added).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).

The Veteran underwent surgery on February 21, 1996, and as of March 28, 1996 it was noted that he had a well-healed wound.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the date the entitlement arose based on the facts found in this case must be February 21, 1996 as this was the date of the surgery, although March 28, 1996 was the first mention of the Veteran's post-operative wounds, it is clear that the scar existed since the time of the surgery.  The Veteran's first claim for an increase for his service-connected Crohn's disease was received by VA on January 8, 1999 at which time the Veteran also reported he had undergone surgery for his Crohn's disease, effectively putting the RO on notice of the possibility of surgery residuals including all scars.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the January 8, 1999 statement is sufficient to constitute an informal claim for service connection for all scars, as it can be interpreted as the Veteran's expression of intent to seek compensation for residuals of his Crohn's surgery.  See Servello, 3 Vet. App. at 198.  But this was not within one year of the date of surgery.  See 38 C.F.R. § 3.157(b).  Regardless that the date the entitlement arose preceded the date of the informal claim, the earliest date that service connection may be granted is from the date of claim because it is later in time.  See 38 C.F.R. § 3.400.  Accordingly, the criteria are met to establish and effective date of January 8, 1999, but no sooner, for the grant of service-connection for the Veteran's 11 inch painful abdominal scar and abdominal scar status post resection of the small intestine.  


ORDER

The substantive appeal on the issue of entitlement to service connection for hair loss is dismissed.

The substantive appeal on the issue of entitlement to service connection for a respiratory disorder is dismissed.

The substantive appeal on the issue of CUE in a November 1999 rating decision is dismissed.

The appeal as to whether there was CUE in a March 1996 rating decision is denied.

Entitlement to an effective date of January 8, 1999 for the grant of service connection for 11 inch painful abdominal scar, but no sooner, is granted.

Entitlement to an effective date of January 8, 1999 for the grant of service connection for abdominal scar status post resection of the small intestine, but no sooner, is granted.


REMAND

The remaining issues must be remanded for a VA examination to assess the current severity of the Veteran's service connected 11 inch painful abdominal scar and abdominal scar status post resection of small intestine.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran most recently underwent a VA examination in May 2012 in connection with his increased rating claim.  In an October 2013 statement the Veteran wrote that he had severe pain when pressed on area where his abdominal surgery was.  At a December 2015 DRO hearing, the Veteran testified that his 11 inch abdominal scar was unstable and painful.  The Veteran also testified that his small intestine scar was internal, and painful.  As this evidences a potential worsening of scar symptoms since the Veteran was last examined in May 2012, another VA examination is necessary.

Lastly, on remand any outstanding and relevant VA treatment records must be associated with the claims folder.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected (1) 11 inch (also referred to as 30 centimeter) painful abdominal scar and (2) abdominal scar status post resection measuring 3 centimeters.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is specifically requested to clarify the nature of the scar identified as abdominal scar status post resection.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


